Order filed, January 14, 2013.




                                            In The

                      Fourteenth Court of Appeals
                                        ____________

                                 NO. 14-12-00875-CR
                                   ____________

                    KEVIN DEWAYNE WALTON, Appellant

                                             V.

                         THE STATE OF TEXAS, Appellee


                     On Appeal from the 178th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1318419


                                         ORDER

       The reporter’s record in this case was due January 11, 2013. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Janet Ragan, the official court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                        PER CURIAM